Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yingying Cai, Ph. D., on February 8, 2022.
The application has been amended as follows: 
1. 	(Original)  An amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide, having an X-ray powder diffraction (XRPD) pattern substantially as shown in Fig. 1.

2. 	(Original)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1, having a DSC curve substantially as shown in Fig. 2 when subjected to thermal analysis using differential scanning calorimetry (DSC).

3. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-

4. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1, wherein position and intensity of absorption peak of the amorphous solid form in an infrared (IR) spectroscopy are about as follows:
Position of Absorption Peak (cm-1)
Intensity of Absorption Peak (%)
3404.3
72.47
3287.52
71.12
3084.14
77.6
2979.07
71.12
2930.92
69.42
1757.38
47.8
1701.82
23.97
1589.64
41.86
1557.48
49.76
1517.39
45.33
1443.03
66.11
1394.22
57.87
1372.85
58.51
1331.65
44.21
1298.07
31.05
1261.45
41.23
1240.02
40.44
1137.98
40.39
1090.98
51.71
1027.87
62.39
967.7
73.42
878.04
77.11
810.99
79.36
773.88
74.77

66.93
641.67
76.69
600.99
80.09
530.58
76.64
499.59
75.46
454.03
77.63


5. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1, having an infrared (IR) spectroscopy substantially as shown in Fig. 4.

6. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1 that is substantially free of solvent.

7. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1 that is substantially free of water.

8. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1that is substantially pure.

9. 	(Previously presented)  The amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1 that is free of solvent and water.

10. 	(Previously presented)  A pharmaceutical composition, comprising the amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-

11. 	(Original)  The pharmaceutical composition of claim 10, formulated as tablet, solution, granule, patch, ointment, gel, capsule, aerosol or suppository administered via parenteral, transdermal, mucosa, nasal, buccal, sublingual or oral route.

12. 	(Previously presented)  A process for preparing the amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide of claim 1, comprising dissolving (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide in ethyl acetate, and rotary evaporating solvent to obtain the amorphous solid form.

13. 	(Original)  The process of claim 12, comprising:
dissolving (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide in ethyl acetate until completely dissolved; and
filtering and heating filtrate to 45°C to 55°C, and rotary evaporated under vacuum degree of 0.1 MPa to obtain the amorphous solid form.

14. 	(Currently amended)  A method of treating, wherein the disease or condition is selected from the group consisting of an inflammatory disease or condition, an infectious disease or condition, an immune disease or condition, and a cancer disease or condition.

Original)  The method of claim 14, wherein the subject is a mammal, preferably a human.

16. 	(Canceled)  

17. 	(Previously presented)  The method of claim 14, wherein the disease or condition is selected from the group consisting of head carcinoma, thyroid carcinoma, neck cancer, eye cancer, skin cancer, oral cancer, throat cancer, esophagus cancer, breast cancer, bone cancer, leukemia, myeloma, lung cancer, colon cancer, carcinoma of sigmoid, rectal cancer, gastric cancer, prostate cancer, breast cancer, ovarian cancer, kidney cancer, liver cancer, pancreatic cancer, brain cancer, intestinal cancer, heart cancer, adrenal carcinoma, subcutaneous tissue cancer, lymph node cancer, malinant melanoma, malignant glioma, HIV, hepatitis, adult respiratory distress syndrome, bone absorption disease, chronic obstructive pulmonary disease, chronic pneumonia, dermatitis, inflammatory skin disease, atopic dermatitis, cysticfibrosis, septic shock, pyaemia, endotoxin shock, blood dynamic shock, septic disease syndrome, ischemia reperfusion injury, meningitis, psoriasis, fibrosis disease, cachexia, graft rejection of graft versus host disease, autoimmunity disease, rheumatoid spondylitis, arthritis symptom (such as rheumatoid arthritis or osteoarthritis), osteoporosis, Crohn’s disease, ulcerative colitis, enteritis, multiple sclerosis, systemic lupus erythematosus, erythema nodosum leprosum of leprosy (ENL), radiation damage, asthma, oxygen enriched lung injury, microorganism infections and microorganism infection syndrome.

18. 	(Original)  An amorphous solid form of compound (S)-N-[5-[1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-4,6-dioxo-5,6-dihydro-4H-thieno[3,4-c]pyrrole-1-yl]acetamide with PDE4 inhibitory activity, having an X-ray powder diffraction (XRPD) pattern substantially as shown in Fig. 1.

19. – 22.	(Canceled)  

23. 	(Currently amended)  A method for reducing PDE4 activity, comprising administering a therapeutically effective amount of the amorphous solid form of compound (S)-

24. 	(New)  A method of treating a disease or condition associated with PDE4 enzyme, preferably meditated by PDE4 enzyme, comprising administering a therapeutically effective amount of the pharmaceutical composition of claim 10 to a subject in need thereof, wherein the disease or condition is selected from the group consisting of an inflammatory disease or condition, an infectious disease or condition, an immune disease or condition, and a cancer disease or condition.

25. 	(New)  A method for reducing PDE4 activity, comprising administering a therapeutically effective amount of the pharmaceutical composition of claim 10 to a subject in need thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Sullivan et al., US2018/0354967 A1.  Sullivan discloses the compound of the present invention.  See Sullivan et al., p. 3, para. [0035].  The difference between the compound of the prior art and present invention is the unique polymorph/crystalline form of the compound.  There is no teaching or motivation in the prior art to modify the prior art polymorph/crystalline form to arrive at that form of the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625